Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the Terminal Disclaimer filed 05/19/2022 and the amendment filed 05/16/2022.


Allowable Subject Matter
Claims 1-4, 5-8, 9, 10, 11-14, 15-18, 19, 20   are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ determining a minimum amount of narrowband resources for transmission of a common reference signal (CRS) in a subframe to at least one User Equipment (UE) configured for wideband operation based, at least in part, on a type of one or more channels to be transmitted in the subframe, wherein the minimum amount of narrowband resources for transmission of the CRS is required by the at least one UE to perform one or more functions relating to the one or more channels and the one or more functions comprise measuring channel quality based on the narrowband resources; and transmitting the CRS using the determined resources ” and in combination with other limitations recited as specified in claim 1.


Claim  5   is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “means for determining a minimum amount of narrowband resources for transmission of a common reference signal (CRS) in a subframe to at least one User Equipment (UE) configured for wideband operation, based, at least in part, on one or more channels to be transmitted in the subframe, wherein the minimum amount of narrowband resources for transmission of the CRS is required by the at least one UE to perform one or more functions relating to the one or more channels and the one or more functions comprise measuring channel quality based on the narrowband resources; and means for transmitting the CRS using the determined narrowband resources” and in combination with other limitations recited as specified in claim 5.

Claim  9   is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ determine a minimum amount of narrowband resources for transmission of a common reference signal (CRS) in a subframe to at least one User Equipment (UE) configured for wideband operation based, at least in part, on one or more channels to be transmitted in the subframe, wherein the minimum amount of narrowband resources for transmission of the CRS is required by the at least one UE to perform one or more functions relating to the one or more channels and the one or more functions comprise measuring channel quality based on the narrowband resources; and transmitting the CRS using the determined narrowband resources ” and in combination with other limitations recited as specified in claim 9.

Claim  10   is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ determining an amount of narrowband resources for transmission of a common reference signal (CRS) in a subframe to at least one User Equipment (UE) configured for wideband operation, based, at least in part, on one or more channels to be transmitted in the subframe, wherein the minimum amount of narrowband resources for transmission of the CRS is required by the at least one UE to perform one or more functions relating to the one or more channels and the one or more functions comprise measuring channel quality based on the narrowband resources; and transmitting the CRS using the determined narrowband resources ” and in combination with other limitations recited as specified in claim 10.

Claim  11  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ determining a minimum amount of narrowband resources used for transmission of the CRS in the subframe based, at least in part, on one or more functions the UE is to perform with reference to one or more channels received in the subframe, wherein the minimum amount of the narrowband resources for transmission of the CRS is required for performing the one or more functions with reference  to the one or more channels and the one or more functions comprise measuring ” and in combination with other limitations recited as specified in claim 11.


Claim  15  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ means for determining an amount of narrowband resources used for transmission of the received CRS in the subframe based, at least in part, on one or more functions a UE is to perform with reference to one or more channels received in the subframe, wherein the minimum amount of the narrowband resources for transmission of the CRS is required for performing the one or  more functions with reference to the one or more channels and the one or more functions comprise measuring channel quality based on the narrowband resources; and means for processing the subframe based on the determination ” and in combination with other limitations recited as specified in claim 15.

Claim  19  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ determine a minimum amount of narrowband resources used for transmission of the received CRS in the subframe based, at least in part, on one or more functions a UE is to perform with reference to one or more channels received in the subframe, wherein the minimum amount of the narrowband resources for transmission of the CRS is required for performing the one or more functions with reference to the one or more channels and the one or more functions comprise measuring channel quality based on the narrowband resources; and process the subframe based on the determination
” and in combination with other limitations recited as specified in claim 19.

Claim  20  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ determining a minimum amount of narrowband resources used for transmission of the received CRS in the subframe based, at least in part, on one or more functions a UE is to perform with reference to one or more channels received in the subframe, wherein the minimum amount of the narrowband resources for transmission of the CRS is required for performing the one or more functions with reference to the one or more channels and the one or more functions comprise measuring channel quality based on the narrowband resources; and processing the subframe based on the determination
” and in combination with other limitations recited as specified in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Primary Examiner, Art Unit 2412